488 F.2d 770
179 U.S.P.Q. 715
MICRO-MAGNETIC INDUSTRIES, INC., Appellee,v.ARDAC, INC., et al., Appellants.
No. 72-2714.
United States Court of Appeals,Ninth Circuit.
Nov. 2, 1973.

1
Carl Hoppe (argued), San Francisco, Cal., Edwin W. Oldham, Akron, Ohio, for appellants.


2
Karl A. Limbach (argued), Limbach, Limbach & Sutton, Jesse Feldman, Feldman, Waldman & Kline, San Francisco, Cal., for appellee.


3
Before CHAMBERS and DUNIWAY, Circuit Judges, and SKOPIL,* District Judge.

SKOPIL, District Judge:

4
Appellee, Micro-Magnetic Industries, Inc., sued appellants, Ardac, Inc. and its subsidiaries, for infringement of United States Patent No. 2,964,641, referred to as the Selgin II patent.


5
The suit upon the Selgin II invention was tried before the court which found that the Ardac machine infringed Claims 1, 4 and 5 of United States Patent No. 2,964,641.  The court enjoined the defendants from infringing Claims 1, 4 and 5 without a license from Micro-Magnetic, and awarded damages for infringement based upon four percent of the price of Ardac's machine.  Ardac appeals from that judgment.


6
Having reviewed the record, we have concluded that the trial court's findings of fact are clearly supported by the evidence.  We agree with the trial judge's opinion and affirm the case on the authority thereof.  That opinion is reported at 372 F. Supp. 477 (D.C.1972).


7
Affirmed.



*
 Honorable Otto R. Skopil, Jr., United States District Judge, District of Oregon, sitting by designation